Citation Nr: 1701573	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from June 1956 to June 1958; he also served in the Kansas National Guard and Oklahoma National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2014, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2015 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's January 2014 decision, and remanded the matter to the Board for development consistent with the Joint Motion.  The Board then remanded the claim in July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his April 2013 substantive appeal, the Veteran requested a videoconference hearing before the Board.  The hearing was scheduled for September 24, 2013.  Approximately two weeks prior to the scheduled videoconference hearing, the Veteran sent in correspondence seeking to have the hearing rescheduled for good cause due to unexpected family medical issues.  See also November 2016 Motion for Remand.  There is no evidence of record showing the RO attempted to reschedule the Veteran's Board hearing.  As such, a remand is necessary to afford him the requested Board hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

